DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 8-12, 16 and 19-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sethuraman et al. (US 2020/0105722) in view of Nge et al. (US 2019/0041969).
(1) regarding Claims 1 and 22:
	Figure 2 of Sethuraman discloses a system comprising: an interposer (204) including conductive interconnect, wherein the conductive interconnect includes a bus; multiple chiplets (202 and 220) arranged on the interposer and connected to the bus, the multiple chiplets including: a source chiplet including a driver configured to place a value onto the bus ([0025]-[0028]); one or more receiver chiplets coupled to the bus ([0025]-[0028] and Claim 2).
	However, Sethuraman does not disclose the throttle circuits.
	Nge, in the same field of endeavor, discloses:
	a system comprising: a plurality of proccssing elements; a power management agent (PMA); and a throttling circuit, the throttling circuit including a plurality of throttling agents each associated with one of the plurality of proccssing elements, wherein the PMA is to communicate translation information to the throttling circuit and each of the plurality of throttling agents is to determine a throttling power level for an associated one of the plurality of processing elements based at least in part on the translation information (See claim 1 and [0025]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the features of Nge into the system of Sethuraman in order to increase the amount of logic that may be present on integrated circuit devices as taught by Nge.
	(2) regarding Claims 2 and 23:
		The combination of Sethuraman and Nge further discloses:
	a current monitor circuit configured to determine a current level of supply rail current of the chiplet system; and wherein the source chiplet is configured to set the throttle level value according to the determined current level ([0121] of Nge).
(3) regarding Claims 3 and 24:
	The combination of Sethuraman and Nge further discloses:
	including a temperature monitor circuit, wherein the circuitry is configured to set a throttle level according to a temperature determined by the temperature monitoring circuit ([0153] of Nge).
(4) regarding Claim 8:
	The combination of Sethuraman and Nge further discloses:
	wherein the multiple chiplets include a memory controller chiplet including amemory controller and a memory device chiplet; and circuitry configured to halt access to a memory array of the memory device chiplet for a number of cycles specified by the throttle level value on the throttle level bus (See Claim 8 language of Sethuraman).
(5) regarding Claim 9:
	The combination of Sethuraman and Nge further discloses:
	wherein at least one chipict of the multiple chiplets includes a chiplet component configured to execute instructions encoded in one or both of software and firmware; and wherein the throttling logic circuitry of the at least one chiplet is configured to insert a number of no-operation instructions specified by the throttle level value into the instructions executed by the at least one chiplet component (combination of [0078] of Sethuraman: each core unit couples to a coherent fabric that may act as a primary cache coherent on-die interconnect that in turn couples to a memory controller) with Claim 19 of Nga: an integrated circuit configured to compare the statistical information to a predetermined threshold to determine whether command swizzling or throttling is needed).
(6) regarding Claim 10:
	The combination of Sethuraman and Nge further discloses:
	wherein at least one chiplet of the multiple chiplets includes a reconfigurable switching fabric interconnecting a number of processing tiles that transfer data according to a tile count; and wherein the circuitry configured to set the throttle level of the at least one chiplet is farther configured to stop the tile count for a number of cycles determined by the throttle level value on the throttle level bus (combination of [0078] of Sethuraman: each core unit couples to a coherent fabric that may act as a primary cache coherent on-die interconnect that in turn couples to a memory controller) with Claim 19 of Nga: an integrated circuit configured to compare the statistical information to a predetermined threshold to determine whether command swizzling or throttling is needed).
(7) regarding Claim 11:
	The combination of Sethuraman and Nge further discloses:
	wherein the circuitry configured to set the throttle level of the at least one chiplet is further configured to initiate out-of-band signaling within the chiplet to communicate throttling information to components of the chiplet (See Claim 1 of Nge).
(8) For method claims 12, 16 and 19-21, note that under MPEP 2112.02, the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device “1 inherently performs the claimed process. In re King, 801 F.2d 1324, 231 UPSQ 136 (Fed Cir. 1986).  Therefore the previous rejections based on the apparatus will not be repeated.
Allowable Subject Matter
Claims 4-7, 13-15, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 4 and 14 require where each chiplet of the multiple chiplets includes one more control and status registers that include one or more of: a throttling level register field, readable to indicate the current throttle level value; an override register field, writeable to a throttling level value by a host device to override the throttling level value of the throttle level bus; a maximum throttle level enable register field, writeable to enable operating the chiplets at a maximum allowable throttling level; and a maximum throttle level register field, writeable to a maximum throttling level allowed when enabled by the maximum throttle level enable register field. Claims 5 and 13 require wherein each receiver chiplet includes: a temperature monitor circuit; and one more control and status registers including one or both of. an override disable register field, writeable to disable the override by the receiver chiplet of the throttling level value of the throttle level bus when the temperature monitoring circuit indicates the temperature of the receiver chiplet is above a specified threshold temperature; and an override status register field, readable to indicate whether a chiplet is overriding the throttling level value of the throttle level bus.  Claims 6 and 15 require wherein the source chiplet includes one or more control and status registers that include one or more of: a current monitor timeout register field, writeable to set a time interval for checking the current level; a throttle current trip point register field, writeable to set a current trip point value, wherein the throttle level bus value is increased at the end of the time interval when the current level is determined to be greater than the current trip point value; a lower current guard band register field, writeable to set a lower current level value, wherein the throttle level bus value is decreased at the end of the time interval when the current level is determined to be less than the lower current level value; and an upper current guard band register field, writeable to set an alarm current level value, wherein an alarm condition is asserted when the determined current level is greater than the alarm current level value. Claims 7, 17 and 18 require wherein each chiplet of the multiple chiplets includes: a temperature monitor circuit; and one more control and status registers that include one or both of: a temperature monitor timeout register field, writeable to set a time interval for checking the temperature of the chiplet; a throttle temperature trip point register field, writeable to sect a temperature trip point value, wherein a throttle level of the chiplet is increased at the end of the timeout time interval when the temperature is determined to be greater than the throttle temperature trip point value; a lower temperature guard band register field, writeable to set a lower temperature value, wherein the throttle level of the chiplet is decreased at the end of the timeout time interval when the temperature is determined to be less than the lower temperature value; and an upper temperature guard band register field, writeable to set an alarm temperature value, wherein an alarm condition is asserted when the temperature is greater than the alarm temperature value.
Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRYSTAL L HAMMOND whose telephone number is (571)270-1682. The examiner can normally be reached M-F 12pm-4pm Alt Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CRYSTAL L HAMMOND/Primary Examiner, Art Unit 2844